107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TAX ANALYSTS, Appellant,v.DEPARTMENT OF JUSTICE and West Publishing Company, Appellees.
No. 96-5109.
United States Court of Appeals, District of Columbia Circuit.
Jan. 21, 1997.Rehearing Denied April 10, 1997.

Before:  SILBERMAN, WILLIAMS and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record before the United States district court for the District of Columbia and on the briefs of counsel.  The issues have been accorded full consideration by this court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellant challenges the district court's denial of discovery before ruling on the motion to dismiss for lack of subject matter jurisdiction.  See Fed.R.Civ.P. 12(b)(1).  Substantially for the reasons articulated by the district court, see, Tax Analysts v. Dept. of Justice, 913 F.Supp. 599 (D.D.C.1995), it is


3
ORDERED AND ADJUDGED by this court that the judgment of the district court be affirmed.


4
The district court did not abuse its discretion in denying discovery, see El-Fadl v. Central Bank of Jordan, 75 F.3d 668, 676 (D.C.Cir.1996), as the pleadings were sufficient to resolve the issue.  To the extent that appellant argues that West could not assert proprietary rights over a database of information from the public domain, it is wrong as a matter of law, see, e.g., ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1454 (7th Cir.1996).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).